OMB APPROVAL OMB Number:3235-0058 Expires:June 30, 2012 Estimated average burden hours per response 2.50 SEC FILE NUMBER 000-53786 CUSIP NUMBER G22384 - 104, - 112, - 120, -138 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One):[] Form 10-K[X] Form 20-F[] Form 11-K [] Form 10-Q[] Form 10-D[] Form N-SAR[] Form N-CSR For Period Ended: December 31, 2011 []Transition Report on Form 10-K []Transition Report on Form 20-F []Transition Report on Form 11-K []Transition Report on Form 10-Q []Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information Contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I – REGISTRANT INFORMATION CNC Development Ltd. Full Name of Registrant InterAmerican Acquisition Group Inc. Former Name if Applicable 410 South Michigan Avenue, Suite 620 Address of Principal Executive Office (Street and Number) Chicago,Illinois 60605 City, State and Zip Code PART II – RULE 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate.) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b)
